Citation Nr: 0429651	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-19 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for blindness due to 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1961 to June 1965.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  In December 
2003, the Board remanded this matter for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The summary of defects and diagnoses on the veteran's October 
1961 examination prior to entrance included myopia, 
astigmatism and amblyopia.  Uncorrected distant vision was 
20/300 bilaterally, corrected to 20/70 on the right and 20/40 
on the left.  Fields of vision and night vision were not 
reported.  On June 1965 examination for separation from 
service, uncorrected distant vision was 20/400 bilaterally, 
corrected to 20/40, bilaterally.  Fields of vision were 
reported to be normal.  Service medical records reflect that 
the veteran had treatment on a number of occasions for eye 
problems including infections and a possible foreign body in 
the eye.

The veteran is legally blind due to retinitis pigmentosa.  He 
contends that while retinitis pigmentosa was not diagnosed 
until 1973, symptoms of the condition began during service.  

In response to a request for an opinion as to the possibility 
of a nexus between the veteran's retinitis pigmentosa and his 
service, a VA physician opined in May 2003: 

Though he was first symptomatic during 
his military service, the disease most 
likely began some time before his 
symptoms.  This may be evidenced by his 
decreased acuity at entrance and during 
the exam in 10/63.  However, no fundus 
examinations or electroretinograms are 
recorded, so the exact onset is difficult 
to pinpoint.  

Given the nature of RP [retinitis 
pigmentosa], it is extremely doubtful 
that his condition was caused by or 
aggravated by his military service.

A pre-existing injury or disease will be considered to have 
been aggravated during active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a). [emphasis added]

Decreased visual acuity noted at service entrance (and cited 
by the VA physician in May 2003 as evidence of pre-existing 
retinitis pigmentosa) appears to have increased in severity 
during service.  Accordingly, in the December 2003 remand, 
the Board requested a medical opinion as to whether during 
service there indeed was an increase in visual impairment, 
i.e. disability, due to retinitis, and if so, whether such 
was due to natural progress of retinitis or to aggravation in 
service.  Specifically, an ophthalmologist was to respond to 
the following:

Did retinitis pre-exist the veteran's 
entrance on active service?.   If so, Did 
it at least as likely as not increase in 
severity in service and, if so, Was such 
increase due to natural progress of the 
disorder?  If retinitis did not pre-exist 
service, was it first manifested in 
service. If not, when was it first 
manifested, and is it in any way related 
to service. 

While the March 2004 VA ophthalmologist's opinion indicated 
that the veteran's retinitis pre-existed service, it was not 
wholly responsive to the further questions posed.  The RO 
sought clarification.  The responding opinion, dated in April 
2004, contains statements that appear to be contradictory.  
Specifically, the response to one question indicated that the 
retinitis did not increase in severity during service, while 
the response to another indicated that the increase in 
service was due to natural progression and "could be related 
to environmental factors in service."

The apparent conflicts in the opinion given must be 
conclusively resolved, as the questions posed are critical to 
the matter at hand.  Accordingly, the case is REMANDED, 
again, for the following:

1.  The RO should arrange for the 
veteran's claims file to be returned to 
the ophthalmologist who provided the 
March and April 2004 opinions for 
clarification of those opinions.  The 
ophthalmologist should review the record 
and respond to the following:

(a) Did the veteran's retinitis at least 
as likely as not increase in severity in 
service?

If the opinion is that retinitis did 
increase in severity during service, the 
ophthalmologist should respond to the 
following:

(b) Was the increase due to natural 
progress of the disorder, or to some 
other cause, such as environmental 
factors in service?  (If environmental 
factors in service are determined to be 
the likely cause of any increase in 
severity of retinitis, such factors 
should be identified.)

The examiner should explain the rationale 
for all opinions given. 

If the ophthalmologist who provided the 
opinions in March and April 2004 is not 
available for the clarification sought, 
the opinions sought above should be 
obtained from another specialist in 
ophthalmology.
2.  The RO should ensure that the 
opinions received are wholly responsive 
to the questions posed and are 
unambiguous and nonconflicting.  (If not, 
further clarification should be sought.)  
Then the RO should readjudicate the 
claim.  If it remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The purpose of this remand is to assist the veteran with the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


